Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 15, 18, 20, 21-37, and 39-41 are pending. The amendment filed on 05/18/2022 in response to the Non-Final office Action of 11/24/2021 is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2022 & 07/12/2022 has been considered by the examiner.

Response to Arguments
The 112 (a) or 112 (pre-AIA ), first paragraph is withdrawn because of the claim amendment.

Reason For Allowance
The following is an examiner’s statement of reason8s for allowance: the closest prior art is Choi, the American Society for Pharmacology and Experimental Therapeutics, Vol. 81, No. 1, pp. 3-11, 2012.  However, Choi et al. does not teach the amended compound of the formula IV-g having a quinolone ring, L2 being a carbomoyl, and L1 being a covalent bond. An updated prior art search did not identify any prior art. Therefore, the claims as amended are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 15, 18, 20, 21-37, and 39-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628